Citation Nr: 0007024	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-13 853A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to February 
1979.  His appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  Service connection is in effect for hemorrhoids, 
evaluated as zero percent disabling.  The veteran's 
nonservice-connected disabilities include hypertension and 
degenerative joint disease of the cervical spine, and right 
subgluteal bursitis, all assigned separated 10 percent 
evaluations.  The RO has also assigned zero percent 
evaluations for claimed dysthymia and hepatitis.

3.  The combined evaluation for the veteran's disabilities is 
30 percent.

4.  The veteran is 52 years old and he has completed high 
school.  He has experience working as a housekeeper, a 
security guard, and an aircraft maintenance man.

5.  The record does not shown that the veteran is rendered 
permanently unemployable by reason of his disabilities, age, 
education and occupational history.


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. §§ 1155, 
1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17, Diagnostic Codes 
5003, 5019, 5251, 5252, 5253, 5290, 7101, 7336, 7345 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA 
has properly assisted him in the development of his claim.  A 
well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  The Board notes 
that a claim for pension is well-grounded if three criteria 
are met: (1) the veteran had active military service of 90 
days or more with at least 1 day being during a period of war 
(or discharge or release from service during a period of war 
for a service-connected disability); (2) there is evidence of 
income which does not exceed the statutory limit; and (3) 
there is evidence of permanent and total disability 
productive of unemployability.  38 C.F.R. §§ 3.3, 3.314 
(1999); see Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); 
see also 38 U.S.C.A. § 1521(a), (j).  In this case, the Board 
finds that the veteran has presented a claim that is 
plausible when his contentions and the evidence of record are 
viewed in the light most favorable to the claim.  The Board 
is also satisfied that the VA has fulfilled the duty to 
assist him in the development of his claim and that the 
evidence of record is sufficient to equitably decide this 
appeal.

I.  Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521(a).  There are three alternative regulations upon 
which a finding of permanent and total disability for pension 
purposes may be based.  First, by utilizing the VA Schedule 
For Rating Disabilities (rating schedule), a veteran may 
establish the presence of a lifetime impairment which is 
sufficient to render it impossible for the "average person" 
to follow a substantially gainful occupation.  38 U.S.C.A. 
§ 1502.  Permanent total disability shall be taken to exist 
when the impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. § 4.15 
(1999).  Each disability must be rated and combined under the 
appropriate Diagnostic Code (DC) to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  The rating is based primarily upon the 
average impairment in earning capacity; that is, upon the 
economic or industrial handicap which must be overcome and 
not from the individual success in overcoming it.  Id.

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving that he has a 
lifetime impairment precluding him from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  Full consideration must be given 
to unusual physical or mental defects in individual cases.  
38 C.F.R. § 4.15.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  If the veteran is 
considered permanently and totally disabled under these 
criteria, he may be awarded a 100 percent schedular 
evaluation for pension purposes if he is unemployable.  
38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet these 
percentage standards, a permanent and total disability rating 
for pension purposes may be granted on an extra-schedular 
basis if the veteran is unemployable by reason of his or her 
disabilities, age, occupational background and other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).  The veteran has 
specifically requested that the Board apply this section to 
grant his appeal.



II.  Evaluation of disabilities

The veteran's nonservice-connected disabilities include 
hypertension and degenerative joint disease of the cervical 
spine, both evaluated as 10 percent disabling.  The RO has 
also evaluated his right subgluteal bursitis at a 
noncompensable degree.  Additionally, the RO has assigned 
noncompensable evaluations for dysthymic disorder and 
hepatitis for which service connection has been previously 
denied.

A.  Hypertension

The schedular criteria for evaluation of the cardiovascular 
system were changed effective as of January 12, 1998.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 11-97.  
Thus, the veteran's hypertension must be evaluated under both 
the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The RO has evaluated the veteran's hypertension as 10 percent 
disabling under Diagnostic Code (DC) 7101.  The rating 
criteria in effect for cardiovascular disorders prior to 
January 1998 provided for the assignment of a 10 percent 
evaluation for hypertensive vascular disease for diastolic 
pressure predominantly 100 or more.  A 20 percent evaluation 
was warranted for diastolic pressure predominantly 110 or 
more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  Note 
2 to Diagnostic Code 7101 provided that, when continuous 
medication is shown necessary for control of hypertension 
with history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  38 
C.F.R. § 4.104 (1996).

Effective January 12, 1998, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101 
(1999).

A medical certificate dated March 1984 reflects that the 
veteran's blood pressure was 160/90.  Outpatient treatment 
notes from December 1996 to April 1997 of the VA Medical 
Center in New York confirms that the veteran was on a low 
sodium diet because of high blood pressure.  A medical 
certificate dated December 1996 shows the veteran's blood 
pressure was 134/94.  His blood pressure was 140/90 in 
January 1997.  It was not shown in these records that the 
veteran was taking medication for control of his 
hypertension.

According to a VA examination report of April 1997, the 
veteran had a history of high blood pressure since 1979.  His 
blood pressure was recorded at 150/100 in April 1997.  A 
progress note also dated in April 1997 shows that the 
veteran's blood pressure was 150/100 sitting, 150/100 lying, 
and 140/100 standing.  The VA examiner in April 1997 
diagnosed hypertension, under treatment.  Under the entry for 
medication, it was noted that the veteran was on a low sodium 
diet only.  

Upon review of the medical evidence of record, the Board must 
conclude that the 10 percent evaluation more closely 
approximates the veteran's hypertension than the next higher 
evaluation under both the old and the new criteria.  The 
criteria for a 20 percent rating under DC 7101 requires 
diastolic pressure of predominantly 110 or more under both 
the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria.  None of 
the medical evidence associated with the claims file shows 
that these measurements have been met.  As demonstrated 
above, the veteran's diastolic blood pressure readings have 
consistently been recorded at 100 or below.  The veteran has 
not been found to have a systolic pressure of 200 or more.  
As a result of these measurements, the Board concludes that a 
rating in excess of 10 percent for pension purposes is not 
warranted for hypertension.


B.  Degenerative joint disease of the cervical spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet.App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and, (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

The RO has evaluated the veteran's degenerative joint disease 
of the cervical spine under DC 5003.  Under DC 5003, 
degenerative arthritis (hypertrophic or osteo-arthritis) 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved (DC 5200, etc.).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation for degenerative arthritis 
(hypertrophic or osteo-arthritis) is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with the ratings based on limitation of motion.  Note (2):  
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under DC's 5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, DC's 5003.

Under DC 5290, slight limitation of motion of the cervical 
spine warrants a 10 percent evaluations, moderate limitation 
warrants a 20 percent evaluation, and severe limitation 
warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, DC 
5290.

The veteran was diagnosed with degenerative joint disease of 
the cervical spine in February 1997 and confirmed by an X-
ray.  Specifically, he had degenerative joint disease at C4-5 
and C5-6 with neural foramina encroachment on the right.  
During a VA examination in April 1997, he complained of 
occasional neck pain, left more than right, but he did not 
take any medication.  His range of motion of the neck was 
within normal limits.  He had no deformity or weakness of the 
neck.  The examiner diagnosed degenerative joint disease of 
the cervical spine.

Because the veteran has no limitation of motion of the 
cervical spine as shown by the April 1997 examination report, 
a compensable evaluation is not warranted under DC 5290.  As 
there is no objective evidence of additional functional 
impairment due to the factors set forth in DeLuca, supra, the 
Board finds no basis for a higher evaluation.  The RO, 
however, has appropriately assigned a 10 percent rating under 
DC 5003 for pain on motion.  The Board concurs that a 10 
percent evaluation is warranted for pension purposes for 
degenerative joint disease of the cervical spine under DC 
5003 in light of the X-ray of February 1997.

C.  Right subgluteal bursitis

The RO has evaluated the veteran's right subgluteal bursitis 
for pension purposes as zero percent under DC 5019.  That 
code provides that the rating should be based on limitation 
of motion of the affected parts.  The record reflects that 
the right hip is the affected part in this case.  Under DC 
5251, limitation of extension of the thigh to five degrees 
warrants a 10 percent evaluation, the only rating available 
under DC 5251.  38 C.F.R. § 4.71, DC 5251.  However, under DC 
5252, limitation of flexion of the thigh to 45 degrees 
warrants a 10 percent evaluation, limitation to 30 degrees 
warrants a 20 percent evaluation, limitation to 20 degrees 
warrants a 30 percent evaluation, and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5252.

Under DC 5253, governing impairment of the thigh, a 10 
percent evaluation is warranted for limitation of rotation 
of, cannot toe-out more than 15 degrees, affected leg.  
Limitation of adduction of the thigh, cannot cross legs, 
warrants a 10 percent evaluation.  Limitation of abduction of 
the thigh, motion lost beyond 10 degrees, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5253.

A medical progress note dated April 1984 reflects that the 
veteran's sacral hip joints showed no evidence of any 
abnormality at that time, and the bones were of normal 
density.  However, an outpatient treatment note of December 
1996 from the VA Medical Center in New York shows that the 
veteran complained of right hip pain.  A right hip X-ray 
revealed calcification above the greater tuberosity 
consistent with subgluteal bursitis.  There was no limitation 
of motion of the hips found although there was point 
tenderness on the right proximal thigh on the lateral aspect 
of the leg with no swelling and no redness.  A VA examiner 
made the corresponding diagnosis of residuals of right 
subgluteal bursitis when he reviewed the X-ray in April 1997.  
The examiner recorded the veteran's history of acute right 
hip pain, which was not the result of an injury.  The 
examiner also reported that although the veteran's hip 
movements were within normal limits, he had a mildly positive 
Patrick's sign on the right.

Collectively, the Board finds that the evidence indicates 
that the veteran's right subgluteal bursitis is more 
appropriately evaluated as 10 percent disabling based on x-
rays findings as well as the finding on recent VA examination 
of mildly positive Patrick's on the right and despite the 
findings of no limitation of motion.  The Board does find, 
however, that with consideration of the factors set forth in 
DeLuca, supra, the assertion of functional impairment due to 
pain is credible.  However. the clinical evidence 
demonstrates that an evaluation in excess of 10 percent for 
right subgluteal bursitis is not warranted under any of the 
codes mentioned above.  Specifically, no medical evidence 
shows that the veteran has any loss of flexion or abduction 
of the right thigh.  The veteran has not lost motion beyond 
that contemplated by the 10 percent evaluation for the 
purposes of DC 5253.  Moreover, his flexion is not limited to 
30 degrees in the right thigh with respect to DC 5252.  
Rather, the examiner in April 1997 reported that the 
veteran's hip movements were within normal limits.  Further, 
the factors set forth in DeLuca, supra, have already been 
considered in assigning the 10 percent evaluation.  Thus, the 
Board finds that a 10 percent evaluation for pension purposes 
for right subgluteal bursitis adequately accounts for the 
symptomatology presented in the record.

D.  Hemorrhoids

The RO has evaluated the veteran's service-connected 
hemorrhoids as noncompensable (0 percent) under the rating 
criteria of DC 7336.  38 C.F.R. § 4.114, DC 7336 (1999).  A 
noncompensable rating is assigned for hemorrhoids that are 
mild or moderate in degree of severity.  Thus, the rating 
schedule reflects that the nature of the disorder itself is 
such that mild or moderate hemorrhoids, on average, are not 
disabling, i.e., they are not likely to cause impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991) (Disability 
ratings are intended to compensate reductions in earning 
capacity as a result of the specific disorder.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations).  
Compensation, therefore, is reserved for those cases of 
hemorrhoids that are quite severe and, even then, the highest 
schedular rating afforded for the disorder is 20 percent.  A 
10 percent rating is provided for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  The highest available 
rating, a 20 percent rating, may be provided for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  Id.  In this case, on VA examination in April 
1997, no hemorrhoids were found.  Thus, it is clear that the 
evidence does not show large or thrombotic, irreducible 
hemorrhoids, with excessive redundant tissue, evidencing 
frequent recurrences.  Therefore, the veteran's service-
connected hemorrhoids are shown to be properly rated as 
noncompensable.

E.  Psychiatric disorder, hepatitis, and
disorders not addressed by the September 1997 rating decision

The record reflects that the veteran has a remote history of 
a psychiatric disorder.  According to a May 1985 letter from 
a private doctor, the veteran was seen in July 1983 for 
depression and tension headaches.  He was seen again in 
November 1984 by the same doctor, who was asked to express an 
opinion as to whether the veteran was being appropriately 
treated at the VA hospital.  The doctor indicated that the 
veteran was, in fact, being appropriately treated.

According to a clinical record dated March 1984, the veteran 
was diagnosed with intermittent explosive disorder and 
dysthymia.  The veteran at that point was working as a 
housekeeper for the VA and he was under observation at the 
Brooklyn Veterans' Outreach Program.  He was at that point on 
"forced leave" after an argument with a supervisor.  The 
veteran described himself as a "loner" and he said he was 
frequently nervous.  Following his dispute with the 
supervisor, the veteran was seen several times by the VA for 
psychiatric consultation.  Collectively, progress notes in 
relation to this incident show that the veteran had some 
degree of unresolved anger and hostility toward authority.  A 
VA examiner in April 1984 reported that the veteran had poor 
insight, "low self esteem, anger, assertion problems and 
interpersonal naïveté."  These notes do not reflect a 
psychiatric diagnosis other than intermittent explosive 
disorder and dysthymia.  Multiple progress notes dated 
February 1985 show that the veteran was less depressed at 
that time.  

The Board also notes that the veteran did claim in 1997 that 
he was also disabled by depression and anxiety and that he 
was receiving treatment for such.  However, the Board notes 
that the veteran failed to report for a subsequently 
scheduled psychiatric examination, and no relevant records 
relating to psychiatric treatment were obtained by the RO.  
Without any current medical evidence to evaluate the 
veteran's claim of current psychiatric disability, no rating 
for pension purposes can be assigned by the RO or the Board 
at this time.  Further, as the veteran failed to report for 
examination which potentially would have provided evidence 
relevant to this disability, no further remand by the Board 
is deemed in order.

The Board also noted that the veteran has claimed that he has 
hepatitis.  The RO has assigned a zero percent disability 
evaluation for hepatis under the provisions of DC 7345.  
Healed, nonsymptomatic infectious hepatitis warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  Higher ratings are also provided by the rating 
schedule.  38 C.F.R. § 4.115, DC 7345 (1999).  However, the 
veteran has not submitted any medical evidence, or other 
pertinent evidence that he has current residuals of 
hepatitis.  On VA examination in April 1997, the general 
medical examiner noted that laboratory testing for hepatitis 
B and C was negative.  On intestine examination, the veteran 
was noted to weigh 220 pounds.  He was not found to be anemic 
or malnourished.  No gastrointestinal complaints or findings 
were recorded, and it was reported that there was no evidence 
of antibodies to hepatitis B or C.  The diagnosis was no 
evidence of hepatitis B infection.  As such, there clearly is 
no basis in the record for an evaluation in excess of zero 
percent for the claimed hepatitis.  

The veteran has also had complaints of low back pain, 
bilateral knee and shoulder pain, and right hip pain.  The 
veteran's representative has requested that the case be 
returned to the RO in order for the RO to rate these 
disabilities.  However for reasons set forth below, the Board 
finds that the RO has, in fact, assigned disability 
evaluations to the disabilities that are ratable at this 
time, and the claimed disabilities are simply not shown to be 
disabling by the current evidence of record.  

According to a medical certificate dated April 1984, the 
veteran had a normal range of motion in his neck and back, 
and he could straight leg raise to 90 degrees.  However, 
another VA progress note also dated April 1984, shows that 
the veteran had scoliosis of the lower lumbar spine.  There 
was no evidence of narrowing of the intervertebral joint 
space.  However, in connection with the current claim, the 
veteran was also examined in April 1997 for all of the claim 
orthopedic disorders; however, as no disability was found on 
examination, there is no diagnosis of record of disabilities 
of the shoulders, hips, back, and knees.  

In April 1997, an X-ray of the lumbosacral spine was within 
normal limits, and the veteran had normal ambulation without 
assistive devices, including heel/toe walk.  His muscle power 
was within normal limits throughout, and paraspinal 
tenderness was negative, as was straight leg raising.  The 
veteran had no postural abnormalities or fixed deformities of 
the back, and his musculature and range of motion of the back 
were within normal limits.  The examiner determined that the 
veteran did not have a low back disorder.

Likewise, the veteran complained of bilateral knee, bilateral 
shoulder, and right hip pain at the April 1997 VA 
examination, but the examiner indicated that there were no 
joint abnormalities.  Bilateral knee X-rays taken in February 
1997 were within normal limits, as were X-rays of the 
veteran's shoulders bilaterally taken in April 1997.  The 
veteran had normal ranges of motion of his shoulders and 
knees bilaterally without pain in April 1997, and his muscle 
power was within normal limits.  He did not have swelling of 
deformity, or other impairment of the knees.  

In light of these clinical results, the Board must conclude 
that the veteran does not have current ratable joint 
pathology related to bilateral knee, hip, and shoulder 
disorders for the purposes of evaluating his pension claim.  
Although these concerns were not addressed by the RO in its 
September 1997 rating decision, because the findings of 
record demonstrate that there are no functional losses as the 
result of any musculoskeletal disorders, the Board sees no 
justifiable reason to delay a conclusion of this veteran's 
claim by remanding this case to the RO for further 
adjudication.  As for a low back disorder, the VA examiner in 
April 1997 not only did not find scoliosis of the spine, as 
reported in a 1984 record, he found no current low back 
disorder whatsoever.  Further, to the extent that there is 
scoliosis of the spine, the April 1997 examination was 
entirely negative for low back symptomatology, and as such, 
would be assigned a noncompensable evaluation in any event.


III.  Analysis

The Board finds that the veteran's ratings under the above 
provision appropriately reflect an overall rating of 30 
percent for pension purposes.  This 30 percent evaluation 
represents the average wage-earning impairment caused by his 
nonservice-connected disabilities.  As previously discussed, 
entitlement to pension benefits may be found if the veteran 
has a lifetime impairment which would render it impossible 
for an average person to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  In 
this case, none of the veteran's disabilities constitutes a 
permanent total disability.  Moreover, a permanent and total 
disability rating is not warranted under the applicable 
schedular criteria.  At this point, his disabilities are not 
representative of total disability as contemplated by 
38 C.F.R. §§ 4.16 and 4.17.  In particular, the veteran does 
not have any single disability which is 40 percent disabling, 
nor does the combination of disabilities result in a 70 
percent evaluation.  Rather, the combined effect of the 
veteran's disabilities is appropriately designated as 30 
percent disabling.

Because the veteran's disabilities collectively do not meet 
the percentage requirements of 38 C.F.R. § 4.16, the Board 
must determine whether the veteran is entitled to pension 
benefits based on subjective criteria, including age, 
education and occupational history.  38 C.F.R. §§ 3.321, 
4.15.  In this regard, the Board notes that the veteran is 52 
years old and he has a high school education.  The veteran 
has worked as a housekeeper and a security guard, and for the 
Air Force Reserves in aircraft maintenance.  He reported on 
his March 1997 pension application that he worked for 36 
months in housekeeping and a total of 84 months for two 
private security agencies.  He helped maintain aircraft for 
the Air Force for 36 months.  Although the veteran was placed 
on "forced leave" for a time in relation to his duties as a 
housekeeper, the Board does not equate such administrative 
punishment as evidence that he is currently permanently and 
totally disabled in all forms of work.  Although the veteran 
has complained of various musculoskeletal disabilities, 
recent examination, including X-rays taken in February 1997 
and April 1997, does not show such significant functional 
impairment that would render him totally and permanently 
unemployable.  The record does shown some degenerative 
changes associated with the veteran's cervical spine.  
However, his range of motion of the neck was normal as of 
April 1997.

Although the veteran is currently unemployed, his 
limitations, as demonstrated from the record, are not shown 
to preclude him from engaging in all types of employment.  
The record contains no medical finding that the veteran is 
permanently unemployable.  Upon consideration of the combined 
effect of the veteran's disabilities, as well as his age, 
education, and occupational history, the preponderance of the 
evidence is against a finding that the veteran is permanently 
and totally disabled.  Thus, an allowance of pension benefits 
based on extra-schedular criteria is not warranted.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim, he is 
not entitled to the benefit-of-the-doubt rule in the 
resolution of his claim.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a permanent and total 
disability rating for pension purposes.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

